DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 8/6/2021, with respect to Furuya et al. (JP 2011-241361) and Miyake et al. (JP 2009-242688) have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Furuya in view of Miyake has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an electrolyte membrane comprising, among other things, a microporous polyolefin membrane consisting of polyethylene that can be impregnated with a solvent having a surface free energy at 20 °C of 33 mJ/m2 or more without carrying out a forced loading process under and increased or decreased pressure and without implementing hydrophilization treatment.
The closest prior art is Furuya et al. (JP 2011-241361) which discloses a polyethylene microporous membrane ([0001]) but fails to teach or suggest that the disclosed polyethylene microporous membrane can be impregnated with a solvent having a surface free energy at 20 °C of 33 mJ/m2 or more without carrying out a forced loading process under and increased or decreased pressure and without implementing 2 or more without carrying out a forced loading process under and increased or decreased pressure and without implementing hydrophilization treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/12/2021